 



EXHIBIT 10.2

INTERCREDITOR AGREEMENT

               THIS INTERCREDITOR AGREEMENT (this “Agreement”), dated as of
August 1, 2003, is among COURT SQUARE CAPITAL LIMITED, a Delaware corporation,
solely in its capacity as the lender under that certain Third Secured Term Loan
Agreement described below (“CSCL”), CITICORP MEZZANINE III, L.P., a Delaware
limited partnership (“CMP”), BNY MIDWEST TRUST COMPANY, in its capacity as
collateral agent and trustee for the holders of the Second Secured Notes
described below (the “Second Lien Agent”) and BANK ONE, NA, in its capacity as
agent for the lenders party to the Credit Agreement described below (the “First
Lien Agent”).

RECITALS

               A. Contemporaneously herewith, MSX International, Inc. (the
“Company”), each of the Foreign Borrowing Subsidiaries of the Company party
thereto from time to time (the “Foreign Borrowing Subsidiaries”, and the Company
and the Foreign Borrowing Subsidiaries, the “Borrowers”), the lenders party
thereto from time to time (the “First Secured Lenders”) and Bank One, NA, as
agent, are parties to an Amended and Restated Credit Agreement dated as of the
date hereof (as amended, restated, refinanced, replaced or otherwise modified
from time to time, and including without limitation any agreement executed in
substitution or replacement thereof or otherwise refinancing such Amended and
Restated Credit Agreement, the “First Secured Credit Agreement”).

               B. Contemporaneously herewith, the Company, each domestic
restricted subsidiary of the Company, MSX International Limited (the “UK
Borrower”) and the Second Lien Agent have entered into a certain indenture,
dated as of the date hereof (as amended, restated, refinanced, replaced or
otherwise modified from time to time, and including without limitation any
agreement executed in substitution or replacement thereof or otherwise
refinancing such indenture, the “Second Secured Indenture”), pursuant to which
the Company has issued 75,500 units consisting of its senior secured notes due
October 15, 2007 (including any Additional Notes (defined therein) or Exchange
Notes (defined therein) the “Second Secured Notes”) in the original principal
amount of $75,500,000 on the date hereof.

               C. Contemporaneously herewith, the Company, the UK Borrower and
CMP have entered into a Third Secured Term Loan Agreement dated as of the date
hereof (as amended, restated, refinanced, replaced or otherwise modified from
time to time, and including without limitation any agreement executed in
substitution or replacement thereof or otherwise refinancing such Third Secured
Term Loan Agreement, the “Third Secured Term Loan Agreement”).

               D. The Company, the UK Borrower and CSCL are parties to an
Amended and Restated Fourth Secured Term Loan Agreement dated as of the date
hereof (as so amended and as further amended, restated, refinanced, replaced or
otherwise modified from time to time, and including without limitation any
agreement executed in substitution or replacement thereof or otherwise
refinancing such Amended and Restated Fourth Secured Term Loan Agreement, the
“Fourth Secured Term Loan Agreement”).

               E. The parties to the First Secured Credit Agreement, the Second
Secured Indenture and the Third Secured Term Loan Agreement are willing to enter
into those agreements only if this Agreement is executed by all parties hereto
specifying the relative lien priorities, rights and other terms described
herein.

AGREEMENT

               In consideration of the mutual agreements herein contained, the
parties agree as follows:

                         1. Definitions. The following terms shall have the
following respective meanings:

                                   “Assets” means all present and future assets
of the Company and each of its Subsidiaries, including without limitation all
accounts, inventory, equipment, general intangibles, chattel paper, capital
stock and other investment property, instruments, deposit accounts, fixtures,
supporting obligations, real property and any other asset of any type, whether
real, personal or otherwise, and wherever located.

                                   “Borrowers” is defined in the recitals
hereto.

                                   “Company” is defined in the recitals hereto.

                                   “Collateral” means all Assets on which any
First Lien, Second Lien, Third Lien or Fourth Lien exists at any time.

 



--------------------------------------------------------------------------------



 



                                   “CMP” is defined in the preamble hereto.

                                   “CSCL” is defined in the preamble hereto.

                                   “First Lien Agent” is defined in the preamble
hereto.

                                   “First Liens” means all Liens in favor of the
First Lien Agent, for the benefit of the First Secured Creditors, on any Assets,
whether such Liens are now in existence or arise hereafter, up to the amount of
the permitted First Secured Obligations.

                                   “First Secured Collateral” means all Assets
of the Company and each of its Subsidiaries on which any First Lien exists.

                                   “First Secured Credit Agreement” is defined
in the recitals hereto.

                                   “First Secured Creditors” means the First
Lien Agent and the First Secured Lenders.

                                   “First Secured Lenders” is defined in the
recitals hereto.

                                   “First Secured Loan Documents” means the
First Secured Credit Agreement and all other agreements, instruments and
documents executed in connection therewith at any time, as amended or modified
form time to time.

                                   “First Secured Obligations” means all
Obligations outstanding at any time under any of the First Secured Loan
Documents (provided that the principal amount of such Obligations shall not
exceed the amount permitted under the Second Secured Indenture as in effect on
the date hereof without any modification) and all Obligations of the Company or
it Subsidiaries to any of the First Secured Creditors or any of their Affiliates
with respect to any overdrafts, returned items and other liabilities that arises
from treasury, depository, foreign exchange (including without limitation
foreign currency hedging obligations) or cash management services, including
without limitation in connection with any automated clearing house transfers of
funds, wire transfer services, controlled disbursement accounts or similar
transactions, and all Obligations in connection with any commercial credit cards
or stored value cards.

                                   “Foreign Borrowing Subsidiaries” is defined
in the recitals hereto.

                                   “Foreign Subsidiary” means any present and
future Subsidiary of the Company that is not organized under the laws of the
United States of America or any state thereof.

                                   “Fourth Liens” means all Liens in favor of
the Fourth Secured Creditors with respect to any Assets, whether such Liens are
now in existence or arise hereafter, up to the amount of the permitted Fourth
Secured Obligations.

                                   “Fourth Secured Collateral” means all Assets
of the Company and each of its Subsidiaries on which any Fourth Lien exists,
provided that (a) no Fourth Lien may exist on any such Asset on which an
enforceable, perfected First Lien (if the First Secured Obligations have not
been Paid in Full), Second Lien (if the Second Secured Obligations have not been
Paid in Full) and Third Lien (if the Third Secured Obligations have not been
Paid in Full) does not exist and (b) all Assets of any Foreign Subsidiary (other
than the accounts receivable of the UK Borrower) and all Capital Stock held by a
Foreign Subsidiary shall be excluded from Fourth Secured Collateral.

                                   “Fourth Secured Creditors” means CSCL and any
other holders of the Fourth Secured Obligations.

                                   “Fourth Secured Loan Documents” means the
Fourth Secured Term Loan Agreement and all other agreements, instruments and
documents executed in connection therewith at any time, as amended or modified
form time to time.

                                   “Fourth Secured Obligations” means all
Obligations outstanding at any time under any of the Fourth Secured Loan
Documents.

                                   “Fourth Secured Term Loan Agreement” is
defined in the recitals hereto.

                                   “Fourth Secured Term Loan” means the loans
made under the Fourth Secured Term Loan Agreement.

                                   “Insolvency Proceeding” is defined in
Section 5(a).

 



--------------------------------------------------------------------------------



 



                                   “Junior Liens” means the Second Liens, the
Third Liens and the Fourth Liens, until the First Secured Obligations are Paid
in Full, and thereafter means the Third Liens and the Fourth Liens until the
Second Secured Obligations are Paid in Full, and thereafter means the Fourth
Liens.

                                   “Junior Secured Creditors” means the Second
Secured Creditors, the Third Secured Creditors and the Fourth Secured Creditors
until the First Secured Obligations are Paid in Full, and thereafter means the
Third Secured Creditors and the Fourth Secured Creditors until the Second
Secured Obligations are Paid in Full, and thereafter means the Fourth Secured
Creditors.

                                   “Junior Secured Obligations” means the Second
Secured Obligations and the Third Secured Obligations, until the First Secured
Obligations are Paid in Full, and thereafter means the Third Secured Obligations
and Fourth Secured Obligations until the Second Secured Obligations are Paid in
Full, and thereafter means the Fourth Secured Obligations.

                                   “Lien” means any pledge, assignment,
hypothecation, mortgage, security interest, deposit arrangement, option,
conditional sale or title retaining contract, sale and leaseback transaction,
financing statement filing, lessor’s or lessee’s interest under any lease, or
any other type of lien, charge, encumbrance, preferential arrangement or other
claim or right.

                                   “Obligations” means all present and future
obligations for principal, premium, interest, make whole payments, penalties,
fees, indemnifications (other than wholly contingent indemnification obligations
that are not due or payable), reimbursements (under letters of credit or
otherwise, and contingent or otherwise), termination payments, damages and other
indebtedness, liabilities and obligations of any kind (including without
limitation all interest and fees and other amounts accruing after commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency
or reorganization, whether or not an allowed claim).

                                   “Paid in Full” means, with respect to any
Secured Obligations, the irrevocable payment in full in cash of such Secured
Obligations (including without limitation providing cash collateral for any
outstanding letters of credit included in such Secured Obligations) and the
expiry or termination of any commitment to lend or make other advances under the
agreements relating to such Secured Obligations.

                                   “Person” shall include an individual, a
corporation, an association, a partnership, a trust or estate, a joint stock
company, an unincorporated organization, a joint venture, a trade or business
(whether or not incorporated), a government (foreign or domestic) and any agency
or political subdivision thereof, or any other entity.

                                   “Pledged Collateral” shall mean any tangible
property in the possession of any Secured Creditor (or its agents or bailees) in
which a security interest is perfected by such possession.

                                   “Priority Secured Creditors” means the First
Secured Creditors until the First Secured Obligations are Paid in Full, and
thereafter means the Second Secured Creditors until the Second Secured
Obligations are Paid in Full, and thereafter means the Third Secured Creditors.

                                   “Priority Secured Obligations” means the
First Secured Obligations until the First Secured Obligations are Paid in Full,
and thereafter means the Second Secured Obligations until the Second Secured
Obligations are Paid in Full, and thereafter means the Third Secured
Obligations.

                                   “Second Lien Agent” is defined in the
preamble hereto.

                                   “Second Liens” means all Liens in favor of
the Second Lien Agent, for the benefit of the Second Secured Creditors, on any
Assets, whether such Liens are now in existence or arise hereafter, up to the
amount of the permitted Second Secured Obligations.

                                   “Second Secured Collateral” means all Assets
of the Company and each of its Subsidiaries on which any Second Lien exists,
provided that (a) no Second Lien may exist on any such Asset on which an
enforceable, perfected First Lien (if the First Secured Obligations have not
been Paid in Full) does not exist and (b) all Assets of any Foreign Subsidiary
(other than the accounts receivable of the UK Borrower) and all Capital Stock
held by a Foreign Subsidiary shall be excluded from Second Secured Collateral.

                                   “Second Secured Creditors” means the Second
Lien Agent and all present and future holders of the Second Secured Notes.

                                   “Second Secured Indenture” is defined in the
recitals hereto.

 



--------------------------------------------------------------------------------



 



                                   “Second Secured Loan Documents” means the
Second Secured Indenture, the Second Secured Notes and all other agreements,
instruments and documents executed in connection therewith at any time, as
amended or modified form time to time.

                                   “Second Secured Notes” is defined in the
recitals hereto.

                                   “Second Secured Obligations” means all
Obligations outstanding at any time under any of the Second Secured Loan
Documents.

                                   “Secured Creditors” means the First Secured
Creditors, the Second Secured Creditors and the Third Secured Creditors.

                                   “Secured Loan Documents” means the First
Secured Loan Documents, the Second Secured Loan Documents and the Third Secured
Loan Documents.

                                   “Secured Obligations” means the First Secured
Obligations, the Second Secured Obligations and the Third Secured Obligations.

                                   “Senior Subordinated Note Indenture” means
the Senior Subordinated Indenture between the Company, the UK Borrower, the
subsidiary guarantors named therein and IBJ Schroder Bank & Trust Company, as
trustee, dated as of January 15, 1998, as amended or modified from time to time.

                                   “Subsidiary” of a Person means, any
corporation, partnership, limited liability company, association, joint venture
or similar business organization more than 50% of the outstanding capital stock,
membership interest, partnership interest or other ownership interest having
ordinary voting power (other than securities or other ownership interests which
have such power or right only by reason of the happening of a contingency) of
which shall at the time be owned beneficially and of record, by such Person or
by one or more of the other Subsidiaries of such Person or by any combination
thereof. Any reference in this Agreement to a Subsidiary shall be deemed
reference to a Subsidiary of the Company unless otherwise indicated.

                                   “Third Liens” means all Liens in favor of the
Third Secured Creditors with respect to any Assets, whether such Liens are now
in existence or arise hereafter, up to the amount of the permitted Third Secured
Obligations.

                                   “Third Secured Collateral” means all Assets
of the Company and each of its Subsidiaries on which any Third Lien exists,
provided that (a) no Third Lien may exist on any such Asset on which an
enforceable, perfected First Lien (if the First Secured Obligations have not
been Paid in Full) and Second Lien (if the Second Secured Obligations have not
been Paid in Full) does not exist and (b) all Assets of any Foreign Subsidiary
(other than the accounts receivable of the UK Borrower) and all Capital Stock
held by a Foreign Subsidiary shall be excluded from Third Secured Collateral.

                                   “Third Secured Creditors” means CMP and any
other holders of the Third Secured Obligations.

                                   “Third Secured Loan Documents” means the
Third Secured Term Loan Agreement and all other agreements, instruments and
documents executed in connection therewith at any time, as amended or modified
form time to time.

                                   “Third Secured Term Loan Agreement” is
defined in the recitals hereto.

                                   “Third Secured Term Loan” means the loans
made under the Third Secured Term Loan Agreement.

                                   “Third Secured Obligations” means all
Obligations outstanding at any time under any of the Third Secured Loan
Documents.

                                   “UK Borrower” is defined in the recitals
hereto.

                                   All defined terms shall include both the
singular and the plural forms thereof and shall be construed accordingly. Use of
the terms “herein”, “hereof”, and “hereunder” shall be deemed references to this
Agreement in its entirety and not to the Section or clause in which such term
appears.

                         2. Lien Priority.

                         (a) The Fourth Secured Creditors shall be allowed to be
granted Fourth Liens only on the Fourth Secured Collateral and any Liens in
favor of the Fourth Secured Creditors on any other Assets shall be null and
void. All Fourth Liens are hereby made junior and inferior in priority,
operation and effect to the priority, operation and effect of all First Liens,
Second Liens and

 



--------------------------------------------------------------------------------



 



Third Liens, and all First Liens, Second Liens and Third Liens are superior and
prior in priority, operation and effect to the priority, operation and effect of
all Fourth Liens. The Fourth Secured Creditors hereby agree to note on all
financing statements naming the Company or any of its Subsidiaries as debtor, in
the Fourth Secured Term Loan Agreement and in such other Fourth Secured Loan
Documents that grant a Lien as requested by the First Lien Agent, that all
Fourth Liens are subject to this Agreement, in form and substance reasonably
satisfactory to the First Lien Agent and the Second Lien Agent and the Third
Secured Creditors, and authorize the First Lien Agent, the Second Lien Agent and
the Third Secured Creditors to amend any financing statements filed by or on
behalf of the Fourth Secured Creditors to note that they are subject to this
Agreement.

                         (b) The Third Secured Creditors shall be allowed to be
granted Third Liens only on the Third Secured Collateral and any Liens in favor
of the Third Secured Creditors on any other Assets shall be null and void. All
Third Liens are hereby made junior and inferior in priority, operation and
effect to the priority, operation and effect of all First Liens and Second
Liens, and all First Liens and Second Liens are superior and prior in priority,
operation and effect to the priority, operation and effect of all Third Liens.
The Third Secured Creditors hereby agree to note on all financing statements
naming the Company or any of its Subsidiaries as debtor, in the Third Secured
Term Loan Agreement, the Third Secured Term Loan Agreement and in such other
Third Secured Loan Documents that grant a Lien as requested by the First Lien
Agent, that all Third Liens are subject to this Agreement, in form and substance
reasonably satisfactory to the First Lien Agent and the Second Lien Agent, and
authorize the First Lien Agent and the Second Lien Agent to amend any financing
statements filed by or on behalf of the Third Secured Creditors to note that
they are subject to this Agreement.

                         (c) The Second Secured Creditors shall be allowed to be
granted Second Liens only on the Second Lien Collateral and any Liens in favor
of the Second Secured Creditors on any other Assets shall be null and void. All
Second Liens are hereby made junior and inferior in priority, operation and
effect to the priority, operation and effect of all First Liens up to the amount
of the First Secured Obligations, and all First Liens (up to the amount of the
First Secured Obligations) are superior and prior in priority, operation and
effect to the priority, operation and effect of all Second Liens. The Second
Secured Creditors hereby agree to note on all financing statements naming the
Company or any of its Subsidiaries as debtor, in the Second Secured Indenture
and in such other Second Secured Loan Documents that grant a Lien as requested
by the First Lien Agent, that all Second Liens are subject to this Agreement, in
form and substance reasonably satisfactory to the First Lien Agent, and
authorize the First Lien Agent to amend any financing statements filed by or on
behalf of the Second Secured Creditors to note that they are subject to this
Agreement.

                         (d) Any distribution of any Collateral and all proceeds
thereof, whether upon any sale, dissolution, winding up, bankruptcy,
foreclosure, repossession or other Insolvency Proceeding or otherwise, shall be
applied first to the First Secured Obligations until the First Secured
Obligations are Paid in Full, second to the Second Secured Obligations until the
Second Secured Obligations are Paid in Full, third to the Third Secured
Obligations until the Third Secured Obligations are Paid in Full and fourth, to
the Fourth Secured Obligations, until the Fourth Secured Obligations are Paid in
Full.

                         (e) Each Junior Secured Creditor agrees that it will
not take a Lien on any Assets unless the First Secured Creditors (if the First
Secured Obligations have not been Paid in Full) and the Second Secured Creditors
(if the Second Secured Obligations have not been Paid in Full) have an
enforceable, perfected Lien on such Assets and, in the case of the Fourth
Secured Creditors only, the Third Secured Creditors have an enforceable,
perfected Lien on such Assets. If any Junior Secured Creditor wants to obtain,
and by the terms of its own Secured Loan Documents to which it is a party is
entitled to obtain, a Lien on any Asset on which the First Secured Creditors (if
the First Secured Obligations have not been Paid in Full), the Second Secured
Creditors (if the Second Secured Obligations have not been Paid in Full) and, in
the case of the Fourth Secured Creditors only, the Third Secured Creditors do
not have an enforceable, perfected Lien, such Junior Secured Creditor shall
cause the Company and its Subsidiaries to grant an enforceable, perfected Lien
on such Assets to the First Secured Creditors (if the First Secured Obligations
have not been Paid in Full), the Second Secured Creditors (if the Second Secured
Obligations have not been Paid in Full) and, in the case of the Fourth Secured
Creditors only, the Third Secured Creditors before such Junior Secured Creditor
obtains a Lien on such Assets. The First Secured Creditors (if the First Secured
Obligations have not been Paid in Full), the Second Secured Creditors (if the
Second Secured Obligations have not been Paid in Full) and, if applicable, the
Third Secured Creditors shall accept such Liens, provided that the First Secured
Creditors, the Second Secured Creditors and, if applicable, the Third Secured
Creditors shall not be responsible for obtaining an enforceable, perfected Lien
on such Assets or be liable to any Junior Secured Creditors for any failure to
obtain an enforceable, perfected Lien on such Assets, and such Liens of the
Junior Secured Creditors on such Assets shall be null and void if the First
Secured Creditors (if the First Secured Obligations have not been Paid in Full),
the Second Secured Creditors (if the Second Secured Obligations have not been
Paid in Full) and, if applicable, the Third Secured Creditors do not have an
enforceable, perfected Lien on such Assets.

                         (f) The priorities of the Liens specified in this
Agreement are applicable regardless of the time or order of attachment or
perfection of the Liens. The First Liens have first priority, the Second Liens
have second priority, the Third Liens have third priority and the Fourth Liens
have fourth priority, all as described in this Agreement.

                         3. Rights and Remedies. The parties hereto agrees as
follows:

 



--------------------------------------------------------------------------------



 



                         (a) until the earlier of (i) January 15, 2008 or
(ii) the date the Priority Secured Obligations become due and payable, by
acceleration or otherwise, and after the earlier of such dates so long as any
Priority Secured Creditors are enforcing or otherwise exercising in good faith
and in a reasonably diligent manner any of their rights or remedies (but not
after the earlier of such dates if no Priority Secured Creditor is enforcing or
otherwise exercising in good faith and in a reasonably diligent manner any of
their rights or remedies), (1) the Junior Secured Creditors shall not exercise
any right or remedy to which they may be entitled with respect to any Lien in
favor of such Secured Creditors, including without limitation collecting or
repossessing any Collateral or notifying any account debtors or other obligors
with respect thereto; and (2) the Priority Secured Creditors shall have the sole
and exclusive right to take possession of, commence and conduct foreclosure
proceedings with respect to, or otherwise dispose of and realize on or otherwise
exercise any rights with respect to, the Collateral, and shall direct and
control any sale or other disposition of the Collateral, whether pursuant to any
foreclosure, repossession or other judicial proceedings or otherwise without the
consent or approval of any Junior Secured Creditor;

                         (b) until such time as this Agreement is terminated,
the Junior Secured Creditors’ rights in the event of any sale of any Collateral
shall be limited to the rights to receive any excess proceeds thereof, after all
Priority Secured Obligations have been Paid in Full and, without limiting the
foregoing, upon any distribution of any Collateral or any proceeds thereof upon
any dissolution, winding-up, bankruptcy, foreclosure, repossession or other
Insolvency Proceeding or exercise of other enforcement remedies, total or
partial liquidation or reorganization of the Company, any of its Subsidiaries or
any of their assets, the First Secured Creditors will be entitled to receive all
such distributions and other proceeds in respect to the Collateral until the
First Secured Obligations are Paid in Full before the Junior Secured Creditors
shall be entitled to receive any payment from the Collateral and, after the
First Secured Obligations are Paid in Full, the Second Secured Creditors will be
entitled to receive all such distributions and other proceeds in respect to the
Collateral until the Second Secured Obligations are paid in full before the
Third Secured Creditors shall be entitled to receive any payment from the
Collateral, and, after the Second Secured Obligations are Paid in Full, the
Third Secured Creditors will be entitled to receive all such distributions and
other proceeds in respect to the Collateral until the Third Secured Obligations
are paid in full before the Fourth Secured Creditors shall be entitled to
receive any payment from the Collateral;

                         (c) until such time as this Agreement is terminated,
the Secured Creditors shall not have any obligation to marshal any present or
future security, guaranty or other support available to them or to resort to
such security in any particular order and each Secured Creditor entitled to
dispose of Collateral hereunder may dispose of the Collateral in such manner as
such Secured Creditor shall deem appropriate in their sole and absolute
discretion;

                         (d) until such time as this Agreement is terminated,
the Junior Secured Creditors agree that in the event any Priority Secured
Creditors release any Priority Liens, the Junior Secured Creditors will, not
later than simultaneously with the release or termination of any such Priority
Lien, terminate and release all Junior Liens on the Collateral for which any
such Priority Secured Creditors are releasing the Junior Secured Liens and take
such other actions to effect the same, provided that (i) such release by the
Junior Secured Creditors and the Priority Secured Creditors shall not affect the
Liens they have in proceeds or other Collateral, (ii) such Lien of the Junior
Secured Creditors on proceeds shall not affect the rights of the Company and its
Subsidiaries to use such proceeds upon the terms and to the extent provided in
the Secured Loan Documents, including without limitation the use thereof to pay
Priority Secured Obligations, and (iii) the use of the proceeds shall not
violate the terms of any Secured Loan Document, provided that the payment of the
First Secured Obligations and, if the First Secured Obligations have been Paid
in Full, the Second Secured Obligations, and, if the Second Secured Obligations
have been Paid in Full, the Third Secured Obligations, with such proceeds and a
simultaneous reduction in the maximum amount that may be borrowed thereunder by
the amount of such payment shall not be a violation of any Secured Loan Document
regardless of any provision in any Secured Loan Document to the contrary;

                         (e) until such time as this Agreement is terminated,
the Junior Secured Creditors shall not, due to any rights it may have as a
holder of the Junior Liens, interfere with or in any manner oppose the Priority
Secured Creditors in the exercise of any of their rights and remedies under
their Secured Loan Documents with respect to the Collateral (provided that such
exercise is in good faith and in a commercially reasonable manner), and shall
not interfere with or in any manner oppose a disposition of, or other
realization on, the Collateral by the Priority Secured Creditors, provided that
the giving of any notice by it to any Person that has rights against the Company
or any Subsidiary who is a guarantor of Junior Secured Obligations, including,
without limitation, that it holds the Junior Liens, shall not be deemed to so
interfere or oppose. In exercising their exclusive right to control the manner
and method of realization upon any of the Collateral, the Priority Secured
Creditors may, at any time and from time to time, in their sole and absolute
discretion, exercise any of their rights and remedies under their Secured Loan
Documents. If the Company or any of its Subsidiaries consents or fails to object
to a proposed retention of Collateral (or a portion thereof) by the Priority
Secured Creditors in satisfaction of the Priority Secured Obligations (or a
portion thereof), the Junior Secured Creditors hereby consent to such proposed
retention regardless of whether they are provided with notice of such proposed
retention;

 



--------------------------------------------------------------------------------



 



                         (f) until such time as this Agreement is terminated,
the Junior Secured Creditors shall not elect or send any notice to effect a
“Payment Blockage” under Section 10.3 of the Senior Subordinated Note Indenture
or any similar provisions thereunder or under any indenture or other agreement
issued in exchange or replacement therefor; and

                         (g) any Junior Secured Creditor may make such demands
or file such claims as may be necessary to prevent the waiver or bar of such
claims under applicable statutes of limitations or other statutes, court orders
or rules of procedure, but except as provided in this Section no Junior Secured
Creditor shall take any actions restricted by this Agreement until, in the case
of the Second Secured Creditors, the First Secured Obligations are Paid in Full,
in the case of the Third Secured Creditors, the Second Secured Obligations are
Paid in Full and, in the case of the Fourth Secured Creditors, the Third Secured
Obligations are Paid in Full.

                                   4. Junior Secured Creditors’ Waivers. (a) The
Junior Secured Creditors hereby waive any right they may have to require that
the Priority Secured Creditors marshal the Collateral or any other guaranty or
support they may have in favor of the Junior Secured Creditors.

                         (b) Without notice to or the consent of the Junior
Secured Creditors, the First Secured Creditors (if the First Secured Obligations
have not been Paid in Full), the Second Secured Creditors (if the Second Secured
Obligations have not been Paid in Full) and the Third Secured Creditors may, at
any time and from time to time and without impairing or releasing the priority
of Liens and other agreements herein made, do any one or more of the following:
(i) change the manner, place or terms of payment, or change or extend the time
of payment, of their Secured Obligations, or amend or supplement in any manner
the documentation evidencing, securing or relating to the Collateral or
otherwise with respect to their Secured Obligations, or increase without limit
(subject to the terms of this Agreement) the amount of their Secured
Obligations; (ii) release any person or entity liable in any manner for the
payment or collection of their Secured Obligations; (iii) exercise or refrain
from exercising any rights with respect to the Collateral or otherwise with
respect to their Secured Obligations, any guarantor of their Secured Obligations
or any other person or entity; (iv) apply any monies or other property paid by
any person or entity or otherwise available to their Secured Obligations;
(v) accept or release, or fail to perfect an interest in, any Collateral or
other security for their Secured Obligations; or (vi) take or omit to take any
other action with respect to the Collateral or otherwise with respect to their
Secured Obligations which may impair or adversely affect the subordination of
Liens and other agreements herein made.

                         (c) The Junior Secured Creditors hereby waive notice of
acceptance of the terms of this Agreement, and notice of reliance by the
Priority Secured Creditors on this Agreement in extending any financial
accommodation to the Company or any of its Subsidiaries.

                         (d) Each Secured Creditor acknowledges that the other
Secured Creditors have made no warranties or representations with respect to the
due execution, legality, validity, completeness or enforceability of any Secured
Loan Documents, the collectability of the Secured Obligations, the
enforceability or perfection of any Liens or any matter whatsoever related to
the Secured Obligations or the Collateral.

                         (e) The Junior Secured Creditors agree that the
Priority Secured Creditors shall have no liability to the Junior Secured
Creditors for, and the Junior Secured Creditors hereby waive any claim which the
Junior Secured Creditors may have at any time against the Priority Secured
Creditors arising out of, any and all actions which the Priority Secured
Creditors, in good faith and in a commercially reasonable manner, take or omit
to take with respect to (i) the Secured Loan Documents, (ii) collection of the
Priority Secured Obligations or (iii) foreclosure upon and sale, liquidation or
other disposition, or valuation, use, protection or release, of the Collateral
or any guaranty or other support. Notwithstanding anything herein to the
contrary, the Junior Secured Creditors are not waiving any claims they may have
if the Priority Secured Creditors do not exercise their rights and remedies
under the Priority Secured Loan Documents in good faith and in a commercially
reasonable manner.

                         (f) The Junior Secured Creditors waive any right that
they may have, whether such right arises under the Uniform Commercial Code or
any other applicable law, to receive notice of the Priority Creditors’ intended
disposition of the Collateral (or a portion thereof) or of the Priority Secured
Creditors’ proposed retention of such assets in satisfaction of the Priority
Secured Obligations (or a portion thereof).

                         5. Bankruptcy Issues. (a) This Agreement shall be
applicable both before and after the commencement, whether voluntary or
involuntary, of any case or other proceeding of any kind with respect to the
Company or any of its Subsidiaries at any time under any bankruptcy, insolvency,
reorganization, liquidation, adjustment or composition of it or its debts under
any law, rule or regulation relating to bankruptcy, insolvency or reorganization
or relief of debtors, or any other similar proceeding relating to any
bankruptcy, insolvency or similar actions, in any case whether under any federal
or state law, rule or regulation or other law, rule or regulation in the United
States or any non-United States law, rule or regulation or otherwise, or
appointing a receiver, trustee, examiner, liquidator or similar official for the
Company or any of its Subsidiaries or any material portion of any of their
assets (any of the foregoing defined herein as an “Insolvency Proceeding”), and
all references herein shall be deemed to apply to the Company or any of its
Subsidiaries as a debtor-in-

 



--------------------------------------------------------------------------------



 



possession or in any other capacity in any Insolvency Proceeding and to any
receiver, trustee, examiner, liquidator or similar official appointed for the
Company, any of its Subsidiaries or any of their assets.

                         (b) To the extent that the Secured Creditors receive
payments on, or proceeds of, Collateral which are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any Insolvency
Proceeding, then, to the extent of such payment or proceeds received, the
Secured Obligations, or part thereof, intended to be satisfied shall be revived
(and this Agreement shall be revived if it has been terminated) and continue in
full force and effect as if such payments or proceeds had not been received by
such Secured Creditors.

                         (c) The Priority Secured Creditors may consent to the
use of cash collateral by the Company or any of its Subsidiaries on such terms
and conditions and in such amounts as the Priority Secured Creditors, in their
sole discretion, may decide and, in connection with such cash collateral usage,
the Company or any of its Subsidiaries (or a trustee, receiver or any other
party appointed for the estate thereof) may grant to the Priority Secured
Creditors replacement liens and security interests upon any Assets, which liens
and security interests shall be superior in priority to the Junior Liens. All
allocations of payments made with respect to Collateral between the Priority
Secured Creditors and the Junior Secured Creditors shall, subject to any court
order, continue to be made after the filing of any Insolvency Proceeding on the
same basis that such payments were to be allocated prior to the date of such
filing. The Junior Secured Creditors will not object to or oppose a sale or
other disposition of any Collateral (or any portion thereof) free and clear of
security interests, liens or other claims of the Junior Secured Creditors in any
Insolvency Proceeding if the Priority Secured Creditors have consented to such
sale or disposition thereof, provided that such release by the Junior Secured
Creditors and the Priority Secured Creditors shall not affect the Liens they
have in proceeds or other Collateral, provided, further, that such Lien of the
Junior Secured Creditors on proceeds shall not affect the rights of the Company
and its Subsidiaries to use such proceeds upon the terms and to the extent
provided in the Priority Secured Loan Documents and the Junior Secured Loan
Documents, including without limitation the use thereof to pay Priority Secured
Obligations. The Junior Secured Creditors shall not assert any right they may
have to “adequate protection” of their interest or similar right in the
Collateral in any Insolvency Proceeding and shall not seek to have the automatic
stay or similar order or rule lifted with respect to such Collateral, without
the prior written consent of the First Secured Creditors, until the First
Secured Obligations have been Paid in Full, and thereafter without the prior
written consent of the Second Secured Creditors, until the Second Secured
Obligations have been Paid in Full, and thereafter without the prior written
consent of the Third Secured Creditors. The Junior Secured Creditors waive any
claim or objection it may now or hereafter have, arising in any proceeding
instituted under Chapter 11 of the United States Bankruptcy Code and involving
the Priority Secured Creditors or any of them as debtor in possession lenders,
to any borrowing or grant of a security interest under Section 364 of the United
States Bankruptcy Code by the Company or any of its Subsidiaries, as a debtor in
possession, or any similar action under any other Insolvency Proceeding. The
Fourth Secured Creditors shall not initiate or prosecute or encourage any other
person to initiate or prosecute any claim, action or other proceeding
(i) challenging the enforceability of the First Secured Creditors’, Second
Secured Creditors’ or Third Secured Creditors’ claims with respect to the
Collateral, (ii) challenging the enforceability of the First Liens, Second Liens
or Third Liens, or (iii) asserting any claims which the Company or any of its
Subsidiaries may hold with respect to the First Secured Creditors in their
capacity as holders of the First Liens, with respect to the Second Secured
Creditors in their capacity as holders of the Second Liens or with respect to
the Third Secured Creditors in their capacity as holders of the Third Liens,
unless, in all of the foregoing cases, such enforceability is contrary to the
terms of this Agreement. The Third Secured Creditors shall not initiate or
prosecute or encourage any other person to initiate or prosecute any claim,
action or other proceeding (i) challenging the enforceability of the First
Secured Creditors’, Second Secured Creditors’ or Fourth Secured Creditors’
claims with respect to the Collateral, (ii) challenging the enforceability of
the First Liens, Second Liens or Fourth Liens, or (iii) asserting any claims
which the Company or any of its Subsidiaries may hold with respect to the First
Secured Creditors in their capacity as holders of the First Liens, with respect
to the Second Secured Creditors in their capacity as holders of the Second Liens
or with respect to the Fourth Secured Creditors in their capacity as holders of
the Fourth Liens, unless, in all of the foregoing cases, such enforceability is
contrary to the terms of this Agreement. The Second Secured Creditors shall not
initiate or prosecute or encourage any other person to initiate or prosecute any
claim, action or other proceeding (i) challenging the enforceability of the
First Secured Creditors’, Third Secured Creditors’ or Fourth Secured Creditors’
claim with respect to the Collateral, (ii) challenging the enforceability of the
First Liens, the Third Liens or Fourth Liens, or (iii) asserting any claims
which the Company or any of its Subsidiaries may hold with respect to the First
Secured Creditors in their capacity as holders of the First Liens, the Third
Secured Creditors with respect to the Third Liens or the Fourth Secured
Creditors with respect to the Fourth Liens, unless, in all of the foregoing
cases, such enforceability is contrary to the terms of this Agreement. The First
Secured Creditors shall not initiate or prosecute or encourage any other person
to initiate or prosecute any claim, action or other proceeding (i) challenging
the enforceability of the Second Secured Creditors’, Third Secured Creditors’ or
Fourth Secured Creditors’ claim with respect to the Collateral, (ii) challenging
the enforceability of the Second Liens, the Third Liens or Fourth Liens, or
(iii) asserting any claims which the Company or any of its Subsidiaries may hold
with respect to the Second Secured Creditors in their capacity as holders of the
Second Liens, the Third Secured Creditors with respect to the Third Liens or the
Fourth Secured Creditors with respect to the Fourth Liens, unless, in all of the
foregoing cases, such enforceability is contrary to the terms of this Agreement.

 



--------------------------------------------------------------------------------



 



                                   6. Bailee for Perfection.

                                   (a) Each Secured Creditor agrees to hold the
Pledged Collateral in its possession or control (or in the possession or control
of its agents or bailees) as bailee for the other Secured Creditors and any
assignee solely for the purpose of perfecting the security interest granted in
such Pledged Collateral pursuant to the applicable Secured Loan Documents,
subject to the terms and conditions of this Section.

                                   (b) Until Payment in Full of their Secured
Obligations, only the Priority Secured Creditors shall be entitled to deal with
the Pledged Collateral in accordance with the terms of their Secured Loan
Documents as if the Lien of the Junior Secured Creditors under their Secured
Loan Documents did not exist. The rights of the Junior Secured Creditors shall
at all times be subject to the terms of this Agreement.

                                   (c) No Secured Creditor shall have any
obligation whatsoever to any other Secured Creditor to assure that the Pledged
Collateral is genuine or owned by the Company or any of its Subsidiaries or to
preserve rights or benefits of any Person except as expressly set forth in this
Section. The duties or responsibilities of any Secured Creditor under this
Section shall be limited solely to holding the Pledged Collateral as bailee for
the other Secured Creditors for purposes of perfecting the Lien held by the
other Secured Creditors.

                                   (d) No Secured Creditor shall have by reason
of this Agreement or any other document any fiduciary relationship in respect of
any other Secured Creditor.

                                   (e) Once Payment in Full of the First Secured
Obligations has occurred, the First Lien Agent shall deliver to the Second Lien
Agent the Pledged Collateral held by it together with any necessary endorsements
(without recourse or warranty) or as a court of competent jurisdiction may
otherwise direct. Once Payment in Full of the Second Secured Obligations has
occurred, the Second Lien Agent shall deliver to the CMP the Pledged Collateral
held by it together with any necessary endorsements (without recourse or
warranty) or as a court of competent jurisdiction may otherwise direct. Once
Payment in Full of the Third Secured Obligations has occurred, CMP shall deliver
to CSCL the Pledged Collateral held by it together with any necessary
endorsements (without recourse or warranty) or as a court of competent
jurisdiction may otherwise direct.

                                   7. Representations and Warranties. Each of
the parties hereto represents and warrants to the other as follows: (a) it has
the corporate and other power and authority to execute, deliver and perform this
Agreement and has taken all necessary corporate and other action to authorize
the execution, delivery and performance by it of this Agreement; (b) no consent
or authorization of, or filing with, any person (including, without limitation,
any governmental body, agency or official) is required in connection with the
execution, delivery or performance by it, or the validity or enforceability
against it, of this Agreement, and (c) this Agreement has been duly executed and
delivered by it and constitutes a legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as may be limited by
applicable bankruptcy, insolvency and similar laws, rules or regulations
affecting creditors’ rights generally and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

                                   8. Continuing Agreement; Reinstatement. This
Agreement shall constitute a continuing agreement which shall remain in effect
until all Priority Secured Obligations shall have been Pain in Full, at which
time this Agreement shall terminate. Each party to this Agreement agrees that
this Agreement shall continue to be effective or be reinstated, as the case may
be, if at any time any payment (in whole or in part) of any of the proceeds of
an Collateral is rescinded or must otherwise be restored by any party hereto, in
any Insolvency Proceeding of the Company, the UK Borrower, any other Borrower,
any guarantor of any of the Secured Obligations or otherwise, as though such
payment had not been made.

                                   9. Integration and Severability. This
Agreement embodies the entire agreement and understanding among the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings relating to the subject matter hereof. If there is
any conflict between the terms and provisions of this Agreement and the Secured
Loan Documents, the terms of this Agreement shall control. In case any one or
more of the provisions of this Agreement shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions of this Agreement shall not in any way be affected or
impaired thereby, and such invalidity, illegality or unenforceability in one
jurisdiction shall not affect the validity, legality or enforceability of the
other provisions of this Agreement in any other jurisdiction.

                                   10. Successors and Assigns. This Agreement
shall bind the Secured Creditors and their respective successors and assigns,
and shall inure to the benefit of their respective successors and assigns,
subject to the restrictions on transfers by the Junior Secured Creditors
contained in this Section 10. The Fourth Secured Creditors shall have the right
at any time, subject to the prior written consent of the First Lien Agent, which
consent from the First Lien Agent shall not be unreasonably withheld or delayed
and shall not be required if such assignment is to an Affiliate of the Fourth
Secured Creditors, to sell, assign, transfer, or negotiate, or grant a
participation in, all or any part of the Fourth Secured Obligations and

 



--------------------------------------------------------------------------------



 



the rights related thereto to one or more Persons; provided that CSCL shall at
all times retain and control at least 51% of the aggregate principal amount of
the Fourth Secured Term Loan and the rights related thereto; provided, further,
that in all such cases any such sale, assignment, transfer, negotiation or
participation shall be subject to this Agreement and any such purchaser,
assignee, transferee, participant or other recipient shall automatically be
subject to the same obligations to which the Fourth Secured Creditors are
subject hereunder (without releasing the Junior Secured Creditors) and shall
execute such agreements and documents in form and substance satisfactory to the
First Lien Agent assuming such obligations. Any provisions under the Third
Secured Loan Documents or Fourth Secured Loan Documents relating to obtaining
the requisite percentage of holders of the Third Secured Obligations or Fourth
Secured Obligations, as the case may be, to amend, waive or otherwise modify any
provision of the Third Secured Loan Documents or Fourth Secured Loan Documents
or take any action under the Third Secured Loan Documents or Fourth Secured Loan
Documents shall not be amended, waived or otherwise modified, directly or
indirectly, without the prior written consent of the First Lien Agent. Any sale,
assignment, transfer, negotiation or participation of the Second Secured
Obligations shall be subject to this Agreement and any such purchaser, assignee,
transferee, participant or other recipient shall automatically be subject to the
terms of this Agreement. Any sale, assignment, transfer, negotiation or
participation of the Third Secured Obligations shall be subject to this
Agreement and any such purchaser, assignee, transferee, participant or other
recipient shall automatically be subject to the terms of this Agreement (without
releasing the Junior Secured Creditors) and shall execute such agreements and
documents in form and substance satisfactory to the First Lien Agent assuming
such obligations.

     11. Miscellaneous. No provision of this Agreement may be modified or waived
except by an instrument or instruments signed by each party hereto. This
Agreement shall be governed by and construed in accordance with the laws of the
State of Michigan, without giving effect to the choice of law principles of such
State. All the understandings, agreements, representations and warranties
contained herein are solely for the benefit of the Secured Creditors and there
are no other parties who are intended to be benefited in any way whatsoever by
this Agreement. The First Secured Creditors, the Second Secured Creditors, the
Third Secured Creditors and the Borrowers acknowledge that CSCL’s obligations
hereunder are entered into in its capacity as a lender under the Fourth Secured
Term Loan Agreement and not in any other capacity, including, without
limitation, as a stockholder of the Company. The First Secured Creditors, the
Second Secured Creditors, the Fourth Secured Creditors and the Borrowers
acknowledge that CMP’s obligations hereunder are entered into in its capacity as
a lender under the Third Secured Term Loan Agreement and not in any other
capacity, including, without limitation, as a stockholder of the Company. All
parties hereto acknowledge and agree that this is an enforceable agreement to
establish the priorities of the Liens of the Secured Parties and other rights of
the parties hereto, including without limitation under UCC 9-339. This Agreement
may be executed in any number of counterparts, all of which taken together shall
constitute one in the same instrument and any of the parties hereto may execute
this Agreement by signing any such counterpart and telecopied signatures shall
be enforceable as originals. The Third Secured Creditors agree to pay to First
Lien Agent and the Second Lien Agent on demand all expenses of every kind,
including without limitation reasonable attorney fees and expenses, that the
First Lien Agent or the Second Lien Agent may incur in enforcing any of their
respective rights and the First Secured Creditors’ and Second Secured Creditors’
rights under this Agreement if it is determined in a final non-appealable
judgment by a court of competent jurisdiction that such enforcement was due to a
breach of this Agreement by the Third Secured Creditors. The Fourth Secured
Creditors agree to pay to First Lien Agent, the Second Lien Agent and CMP on
demand all expenses of every kind, including without limitation reasonable
attorney fees and expenses, that the First Lien Agent, the Second Lien Agent or
CMP may incur in enforcing any of their respective rights and the First Secured
Creditors’, the Second Secured Creditors’ and the Third Secured Creditors’
rights under this Agreement if it is determined in a final non-appealable
judgment by a court of competent jurisdiction that such enforcement was due to a
breach of this Agreement by the Fourth Secured Creditors. All parties hereto,
and the parties to the Consent and Agreement hereto, agree that all expenses of
every kind, including without limitation reasonable attorney fees and expenses,
that the First Lien Agent may incur in enforcing any of its rights and the First
Secured Creditors’ rights under this Agreement if it is determined in a final
non-appealable judgment by a court of competent jurisdiction that such
enforcement was due to a breach of this Agreement by the Second Secured
Creditors shall be added to the First Secured Obligations (except to the extent
such breach is determined in a final non-appealable judgment by a court of
competent jurisdiction to be a result of the Second Secured Creditor’s gross
negligence or willful misconduct, in which case the Second Secured Creditor
shall be liable for such expenses).

     12. Addresses for Notices. All demands, notices and other communications
provided for hereunder shall be in writing and mailed or sent by telecopy or
delivered, addressed as follows:

If to the First Lien Agent or the First Secured Creditors:

Bank One , NA
611 Woodward Avenue
Detroit, Michigan 48226
Attention: Ric Huttenlocher
Telephone: (313) 225-2259
Facsimile: (313) 226-0855

 



--------------------------------------------------------------------------------



 



With copies to:

Bank One , NA
50 South Main Street
Mail Code: OH2-5167
Akron, Ohio 44308
Attention: Roger F. Reeder
Telephone: (330) 972-1588
Facsimile: (330) 972-1456

If to the Second Lien Agent or the Second Secured Creditors:

BNY Midwest Trust Company
2 North LaSalle Street, Suite 1020
Chicago, Illinois 60602
Attention: Corporate Trust Division/MSX International, Inc.
Telephone: (312) 815-8500
Facsimile: (312) 815-8542

If to CMP:

c/o Citicorp Capital Investors, Ltd.
399 Park Avenue
14th Floor, Zone 4
New York, New York 10043
Attention: Byron Knief
Facsimile: 212-888-2940

With copies to:
Kirkland & Ellis LLP
Citigroup Center
153 East 53rd Street
New York, New York 10022-4675
Attention: J. Andrew Lindholm
Facsimile: 212-446-4900

If to CSCL:

Court Square Capital Limited
399 Park Avenue
14th Floor, Zone 4
New York, New York 10043
Attention: Michael Delaney
Facsimile: (212) 888-2940

With copies to:
Dechert LLP
4000 Bell Atlantic Tower
1717 Arch Street
Philadelphia, PA 19103
Attention: Craig L. Godshall and Sarah B. Gelb
Facsimile: (215) 994-2222

All such demands, notices and other communications shall be effective, when
mailed, two business days after deposit in the mails, postage prepaid, when sent
by telecopy, when receipt is acknowledged by the receiving telecopy equipment
(or at the opening of the next business day if receipt is after normal business
hours), or when delivered, as the case may be, addressed as aforesaid.

 



--------------------------------------------------------------------------------



 



     WITNESS the due execution of this Agreement as of the day and year first
above written.

                  COURT SQUARE CAPITAL LIMITED
 
           

  By:                

--------------------------------------------------------------------------------

 
           

  Title:                

--------------------------------------------------------------------------------

 
                CITICORP MEZZANINE III, L.P.
 
           

  By:                

--------------------------------------------------------------------------------

        its general partner
 
           

      By:    

         

--------------------------------------------------------------------------------

 
           

      Title:    

         

--------------------------------------------------------------------------------

 
                BNY MIDWEST TRUST COMPANY, as Second Lien Agent
and on behalf of the Second Secured Creditors
 
           

  By:                

--------------------------------------------------------------------------------

 
           

  Title:                

--------------------------------------------------------------------------------

 
                BANK ONE, NA, as First Lien Agent and
on behalf of the First Secured Creditors
 
           

  By:                

--------------------------------------------------------------------------------

 
           

  Title:                

--------------------------------------------------------------------------------

 
           

 



--------------------------------------------------------------------------------



 



CONSENT AND AGREEMENT

     Each of the undersigned hereby consents to the provisions of the foregoing
Intercreditor Agreement and the transactions contemplated thereby and agrees to
be bound by any terms or provisions applicable to it. Without limiting the
foregoing, each of the undersigned further agrees (i) that any payments or
distributions received by any party to the foregoing Intercreditor Agreement
which must be and are paid over to the other party thereto shall reduce the
Secured Obligations of the undersigned to the party to whom such payments and
distributions must be and are paid over to and shall not reduce the Secured
Obligations of such party which must and does pay over such payments or
distributions, and (ii) to recognize all priorities and other rights granted by
the foregoing Agreement to the parties thereto, and to do no act nor perform any
obligation which is not in accordance with the priorities and agreements set
forth in the foregoing Intercreditor Agreement.

                  MSX International, Inc.            
 
               
By:
               

 

--------------------------------------------------------------------------------

           
 
               
Title:
               

 

--------------------------------------------------------------------------------

           
 
                MSX International Netherlands B.V.   MSX International Australia
Pty Ltd.
 
               
By:
          By:    

 

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

 
               
Title:
          Title:    

 

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

 
                MSX International Limited   MSX International Holdings Limited
 
               
By:
          By:    

 

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

 
               
Title:
          Title:    

 

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

 
                MSX International (Holdings), Inc.   MSX International Services
(Holdings), Inc.
 
               
By:
          By:    

 

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

 
               
Title:
          Title:    

 

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

 
                MSX International European (Holdings), L.L.C.   MSX
International Business Services, Inc.
 
               
By:
          By:    

 

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

 
               
Title:
          Title:    

 

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

 
                Creative Technology Services, L.L.C.   MSX International
Engineering Services, Inc.
 
               
By:
          By:    

 

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

 
               
Title:
          Title:    

 

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

 
               

 



--------------------------------------------------------------------------------



 



                  Pilot Computer Services, Incorporated   MegaTech Engineering,
Inc.
 
               
By:
          By:    

 

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

 
               
Title:
          Title:    

 

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

 
                MSX International Technology Services, Inc.   Chelsea Computer
Consultants, Inc.
 
               
By:
          By:    

 

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

 
               
Title:
          Title:    

 

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

 
                Millennium Computer Systems, Inc.       Management Resources
International, Inc.
 
               
By:
          By:    

 

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

 
               
Title:
          Title:    

 

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

 
                MSX International Platform Services, LLC   Intranational
Computer Consultants
 
               
By:
          By:    

 

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

 
               
Title:
          Title:    

 

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

 
                Programming Management & Systems, Inc       MSX International
Strategic Technology, Inc.
 
               
By:
          By:    

 

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

 
               
Title:
          Title:    

 

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

 
                MSX International Netherlands (Holdings), C.V.       MSX
International Dealernet Services, Inc.
 
               
By:
          By:    

 

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

 
               
Title:
          Title:    

 

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

 
               

 